Citation Nr: 1230696	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD), prior to July 20, 2004.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD, from July 20, 2004. 

3.  Entitlement to service connection for eczema. 

4.  Entitlement to service connection for a ruptured left ovarian cyst. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for a liver disorder, including residuals of hepatitis B inoculations and gallbladder removal. 

7.  Entitlement to service connection for bronchial asthma, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for menstrual irregularities, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for gastroesophageal reflux disease, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1, 1991, to April 2, 1991, with prior inactive service in the New York Army National Guard totaling fifteen years, nine months, and eleven days.  Following the period of active duty in early 1991, the Veteran continued to serve in the Army National Guard until May 1, 1996, followed by service in the Army Reserve until May 27, 2007.

This matter is on appeal from June 1996 and December 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In the June 1996 rating decision, the RO, in part, awarded service connection for PTSD and assigned a 10 percent rating decision, effective November 4, 1994.  The Veteran filed a notice of disagreement with this rating decision in March 1997, and a statement of the case was issued in March 1999.  The Veteran perfected her appeal of this issue in March 1999.  Therefore, while a January 2011 rating decision code sheet appears to show that service connection for PTSD was first awarded in December 2001, the Board finds that this is incorrect, and the Veteran's claim has been on appeal since it was initially granted service connection, effective November 4, 1994.  The remainder of the Veteran's claims were perfected on appeal with the receipt of a VA Form 9 in November 2002.

In June 2007, the Veteran was afforded a hearing before the Board, sitting at the RO, before a Veterans Law Judge that is no longer employed at the Board.  A transcript of that proceeding is of record.  In a December 2011 letter, the Veteran was informed of this fact and offered another hearing before another Veterans Law Judge.  The Veteran never responded.  Therefore, the Board finds that all due process has been met with regard to the Veteran's hearing request.

The Veteran's claims were previously before the Board and remanded in January 2008.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

All issues other than entitlement to increased ratings for PTSD, both before and after July 20, 2004, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 20, 2004, the Veteran's PTSD was manifested by avoidance of war-related reminders, occasional dreams and panic attacks, and depressed mood, which caused no impairment in social functioning or her ability to establish and maintain effective and wholesome relationships.  Definite industrial impairment, definite impairment in her ability to establish and maintain effective and wholesome relationships, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was not shown.

2.  From July 20, 2004, the Veteran's PTSD has been manifested by difficulty with certain types of employment, nightmares, driving distances or over bridges, panic attacks a few times per month, flashbacks, avoidance of war movies, poor memory, and insomnia.  Totally incapacitating symptoms, an inability to obtain or retain employment, or total occupational or social impairment is not shown.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for PTSD, prior to July 20, 2004, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994); §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 70 percent for PTSD, from July 20, 2004, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994); §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claims decided herein are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Veteran's claims were already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Thereafter, the Veteran was provided with notice compliant with the VCAA in March 2001, and her claims have been readjudicated on a number of occasions, most recently in January 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all pertinent VA and private treatment records identified by the Veteran.  Furthermore, she was also afforded VA examinations with regard to these claims in December 1994, June 1995, May 1997, March 2003, and October 2010.  As the examinations were conducted by medical professionals, who solicited history and symptomatology from the Veteran and conducted complete and thorough evaluations, the examinations are adequate.

For the reasons discussed above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the claims decided herein without prejudice to the appellant.


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's PTSD is rated 10 percent disabled prior to July 20, 2004, and 70 percent disabled thereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

The schedular criteria for psychoneurotic disorders were amended effective November 6, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2011).

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.  From the effective date of the revision, the Veteran's claim must be considered under both sets of criteria.

The criteria for post-traumatic stress disorder in effect prior to November 6, 1996, are as follows: 

The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment-100 percent disabling. 

Ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment-70 percent disabling. 

Ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment-50 percent disabling. 

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment-30 percent disabling. 

Less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment-10 percent disabling. 

Note (1) further indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative," whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment.  The General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  It stated that the word definite represented a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  Id.

Under the criteria in effect since November 1996, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 71 to 80 is assigned where, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In December 1994, the Veteran underwent VA examination.  She denied attempting suicide.  She never had outpatient or inpatient treatment for PTSD.  She had been working as a legal secretary since 1966.  She had been married since 1991 and had no children.  She liked to cook, be active in politics, watch television, listen to music, play cards, and go to church.  She had an active social life.  The Veteran broke down in tears when asked to recall memories from service.  She avoided war movies and other reminders of war.  She had occasional dreams but no other effects from her experience.  On examination, the Veteran was neatly dressed and spoke in a quiet, modulated voice.  She gave relevant and concise responses.  Her mood was within normal limits.  Memory, intelligence, general information, and calculation were good.  Proverb interpretation, differentiation of similar things, and judgment were good.  The diagnosis was PTSD, and the GAF score was 70.

In June 1995, the Veteran underwent VA examination.  Her service and medical history were the same as previously reported.  The Veteran was still employed as a legal assistant and was still married with no children.  She liked sewing, watching television, reading, taking walks, playing cards, and going to church.  She reported having a social life.  On examination, the Veteran was neatly dressed.  She spoke in a clear voice and gave relevant and concise responses.  Her mood appeared to be within normal limits, and there was no evidence of specific anxiety syndrome, suicidal ideation, or psychotic though content.  She was oriented, alert, and cooperative.  Memory, intelligence, general information, and calculation were satisfactory.  Proverb interpretation, differentiation of similar things, and judgment were satisfactory.  There was no Axis I diagnosis, and the GAF score was 80.  A diagnosis of PTSD could not be substantiated.

In May 1997, the Veteran underwent VA examination.  She was still fully employed as a legal secretary.  She was still married.  Since she returned from active duty, the Veteran described attacks at three or four o'clock in the morning, where she woke up with difficulty breathing and palpitations.  When she moved from her bed to a chair, she would fall back asleep for the remainder of the night.  Recently, these symptoms had diminished.  She had a nightmare once or twice a year.  She was entirely capable of concentrating at work.  She had begun to experience some fear of driving on bridges, driving alone, and driving at night.  She had terminated employment in her second job due to discomfort with driving over a bridge.  Asthma had recently been diagnosed.  She felt quite emotional during movies.  While the examiner noted that the Veteran did not meet the criteria for PTSD, her panic disorder with nocturnal panic attacks and mild agoraphobia and anxiety disorder were service-related.  On examination, there was no thought disorder.  The Veteran cried through much of the examination but insisted that she only cried when she came to VA for these examinations.  She denied psychotic thought content or suicidal ideation.  She described a sense of fatigue and maintained some denial with regard to the degree that her life had been limited in the last two years by agoraphobic symptoms.  She was able to perform a mental status test with difficulty.  The diagnosis was nocturnal panic attacks, for which a diagnosis of PTSD was adequate to describe the symptoms.  The GAF score was 70.  The Veteran had mild symptoms, which had interfered with some of her extra curricula activities but have not interfered with her ability to maintain gainful full-time employment or her ability to perform in an employment setting.

A June 1997 VA outpatient treatment record shows that the Veteran suffered with increased anxiety and mood instability with crying and poor sleep.  She was more isolative and stayed indoors.  On evaluation, the Veteran was casually dressed and oriented.  She was tearful and cooperative.  Her mood was depressed.  She had a full range of affect, and her speech was normal.  She had a fear of driving and bridges and occasionally had bad dreams.  Memory was intact, and insight and judgment were good.  The diagnoses were major depressive disorder, probable anxiety disorder not otherwise specified, and a history of PTSD with depression.

A July 1997 VA outpatient treatment record indicates that the Veteran felt much better and much less emotional and tearful.  She still had distress when crossing a bridge.  She denied suicidal and homicidal ideation.

In a July 1997 written statement, the Veteran indicated that, prior to her active duty, she had always held a second and sometimes third part-time job in addition to her full-time job.  However, she no longer had any part-time jobs.

October and December 1997 VA outpatient records indicate that the Veteran reported no side effects from medication.  She had a recent death in the family that may have contributed to her insomnia.  She denied depression or psychosis.  She continued to be able to work.

In a March 1999 written statement, the Veteran indicated that she suffered from frequent episodes of anxiety and panic attacks.  She incurred insomnia and related sleep disturbances.  She was unable to participate in some work and social activities due to her fears.  Panic attacks were frequent, especially when she was driving or at high elevations.  She used medication for insomnia, which left her fatigued during the day, interfering with her employment and social life.  She was irritable and had a short temper.

An April 1999 VA treatment record shows that the Veteran remained chronically depressed and found much less pleasure in life and tended to cry easily.  However, she was functional, she worked, she did not feel suicidal, and she was appropriate in all spheres.  She was on medication which greatly helped her symptoms, although she continued to have problems with sleep.

A February 2001 VA outpatient record indicates that the Veteran reported depressive symptoms, dysphoria, anhedonia, anxiety, intrusive memories, and sleep disturbance.  She had a definite response to medication, with continued irritability and intrusive memories.  She functioned well as an office manager.  On evaluation, the Veteran was alert and pleasant.  Her affect was appropriate.  Her mood was irritable and anhedonic at times.  There was no thought disorder.  She had intrusive memories and shunned nursing at this point in her life.  The diagnosis was PTSD by history with depression.  The GAF score, both now and in the past year, was 60.

A March 2003 VA outpatient treatment record indicates that the Veteran initially sought treatment nine years ago for depression and intrusive symptoms related to service.  She responded to therapy and medications and had been symptom-free for several years.  She was seen for maintenance and medications, to prevent recurrence of symptoms only.  The diagnosis was PTSD with depression, and the GAF score was 50.

In March 2003, the Veteran underwent VA examination.  She reported that she was retired from her job as a legal assistant, which she had held for 37 years.  She retired in December 2002 because she was 55 and it was more profitable for her to retire than to continue working.  She reported that she had retired from the Reserves in December 2000, where she had worked as a nurse for 25 years.  She had been offered two nursing jobs but turned them down because they involved hands-on care.  She worked as a nurse from 1980 to 1990 but, after her active duty, was unable to return to hands-on nursing.  She worked in administrative nursing after that, a job she was still interested in.  She generally functioned well in her jobs, but she claimed to become irritable.  After she began taking medication, her irritability diminished.  She took five or six days off during the past year due to her mental illness.  She continued to be married.  She claimed to have a good relationship with her family and friends.  Since her retirement, she spent time watching television.  She denied violence or suicide attempts.  The examiner concluded that the Veteran experienced only minor impairment in functioning due to PTSD.  Specifically, this included becoming more irritable in work situations, which then was cured due to medication.  She avoided hands-on nursing since her active duty.

On examination, the Veteran was casually dressed.  She was lucid, logical, and goal-directed.  She denied delusions and hallucinations.  Eye contact was good, and the Veteran established a very good rapport.  She denied suicidal or homicidal ideation.  The Veteran maintained personal hygiene and was oriented.  Memory was normal.  She denied engaging in any obsessive or ritualistic behavior that interfered with her life.  Speech was normal.  She described panic attacks that occurred approximately once per month.  They tended to occur when she was driving over bridges or anything high.  Her mood was euthymic, and her affect was full range.  There was no evidence of impaired impulse control.  Since beginning to use a CPAP machine, she slept six to eight hours per night.  There was no other evidence of psychiatric disorders.

A July 2004 questionnaire shows that the VA examiner attributed the Veteran's symptoms to those commensurate with a 70 percent disability rating, noting that the most prevalent symptoms were difficulty sleeping and tearfulness.

An October 2004 VA outpatient treatment record indicates that the Veteran had no new complaints.  She reported no depression or irritability.

In June 2007, the Veteran testified before a Veterans Law Judge.  She stated that, since she returned from active duty, she had a lot of trouble working as a nurse.  She worked as a legal assistant.  Even though she had been offered a number of jobs on the weekends or part-time, she declined them all.  She had a lot of difficulty with bedside care and had nightmares.  Sometimes she woke up screaming.  She was on medication which helped.  She got very tearful.  She had difficulty driving certain distances and driving over bridges.  She had to end one job because it required her to drive over a bridge.  There were certain patients she did not want to work with.  She was currently retired for the past four years.  She retired earlier than she wanted to due to wanting to live her life a little longer.  She loved her job as a legal assistant but wanted to spend more time with her family.

In October 2010, the Veteran underwent VA examination.  She reported no hospitalizations but continued to undergo outpatient care.  She was on medication for depression and PTSD.  She stated that she still had symptoms as before.  She stated that she stopped working eight years ago and had not worked since, due to her inability to commute over a bridge.  The Veteran was married.  On examination, the Veteran was casually dressed.  She was lucid, logical, and goal-directed.  The Veteran was oriented.  She denied delusions or hallucinations.  The Veteran had good eye contact and denied any suicidal or homicidal ideation.  She was able to maintain minimal personal hygiene.  She denied engaging in excessive or obsessional behaviors.  Speech was normal.  The Veteran described panic attacks a few times per month.  They tended to occur while she was driving, especially over a bridge or an elevated place.  Her mood was euthymic, and her affect was full range.  There was no evidence of impaired impulse control.  The Veteran slept moderately but felt better with medication.  There were no suicidal ideations.

The examiner indicated that the Veteran met the criteria for PTSD and expressed anxiety, insomnia, and a history of nightmares.  She was not able to watch war movies and had some flashbacks.  She claimed she was more social in the past and was more irritable now.  She had poor memory.  She had been married for over twenty years and had a good relationship with her three granddaughters.  The diagnoses were chronic PTSD and depression, both of which were noted to be moderate.  The GAF score was 60.

First, the Board finds that the evidence dated prior to the diagnostic criteria revisions in November 1996, which consists of the December 1994 and June 1995 VA examination reports, provides no suggestion that a disability rating in excess of 10 percent is warranted.  Those examination reports reveal that the Veteran demonstrated almost no symptomatology attributable to her PTSD or any psychiatric disorder.  The December 1994 examination report revealed only evidence of avoidance of war-related materials and occasional dreams.  There was no impairment in industrial functioning or relationships.  In fact, no Axis I diagnosis could even be given in June 1995.  There is no other evidence of record, dated prior to the November 1996 regulatory revision that suggests that the Veteran manifested symptomatology different from that shown on examination in December 1994 and June 1995.

The evidence of record dated after November 1996 must be assessed under the previous and revised rating criteria.  Under both the old and new rating criteria, the Board finds that a disability rating in excess of 10 percent is not warranted prior to July 20, 2004.  Specifically, while some additional symptomatology is shown beginning in May 1997, definite industrial impairment, definite impairment in establishing and maintaining effective and wholesome relationships, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks is not shown prior to July 20, 2004.

The Veteran described panic attacks, increased emotion during movies, increased anxiety, some isolation, and depressed mood.  However, she continued to work full time and functioned well with no evidence of occupational impairment until she retired in December 2002 to spend more time with her family.  While she reported that she was unable to maintain a second or third job as she had previously been able to do, she continued to maintain full-time employment until her retirement, and this minor level of impairment is contemplated in the 10 percent rating assigned to the Veteran's PTSD prior to July 20, 2004.  The March 2003 VA examination report described her impairment in functioning due to PTSD as only minor and a separate March 2003 VA outpatient treatment record indicated that the Veteran had been symptom-free for many years due to medication.  She reported in March 2003 that she had good relationships with her family and friends.

The GAF scores assigned during this time period are, with one exception, commensurate with the symptomatology associated with a 10 percent disability rating for PTSD.  While the Veteran was apparently assigned a GAF score of 50 in March 2003, that record also noted that the Veteran had no symptoms attributable to PTSD.  Therefore, the GAF score assigned in this record is wholly inconsistent with the lack of symptomatology described and cannot serve as a basis to assign a higher disability evaluation prior to July 20, 2004.

Furthermore, the Board finds that the evidence dated since July 20, 2004, provides no basis on which to assign a disability rating in excess of 70 percent for PTSD under either the old or revised rating criteria.  Both versions of the rating criteria indicate that total incapacitation or total occupational or social impairment needs to be shown in order to warrant a 100 percent rating.  The evidence dated since July 2004 suggests that the Veteran's symptoms were commensurate with no more than a 70 percent disability rating.  The Veteran described specific difficulties with providing nursing care directly to patients and driving over bridges.  She indicated during her Board hearing that she had loved her job as a legal assistant and retired in order to spend more time with her family.  She continued to be married, reported no problems with her marriage, and demonstrated few symptoms associated with PTSD on examination in October 2010.  Panic attacks that occur a few times per month are consistent with a disability rating no higher than 70 percent.  The industrial or occupational impairment shown due to her reluctance to drive in certain areas is contemplated by the 70 percent rating assigned.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that is not encompassed by the schedular rating assigned.  While there is some impairment of occupational functioning shown by the evidence, there is no allegation or suggestion that can be implied from this evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  The Board notes that the Veteran has been assigned a total disability rating based on unemployability due to her PTSD, since that is her only service-connected disability.  However, the Veteran has never demonstrated total social impairment or virtual isolation from social relationships, which would warrant a higher disability rating under the applicable criteria.  Therefore, the applicable criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the record does not support an assignment of a disability rating in excess of 10 percent prior to July 20, 2004 or a 70 percent rating thereafter.  The preponderance of the evidence is against assignment of any higher rating, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for PTSD, prior to July 20, 2004, is denied.

An initial rating in excess of 70 percent for PTSD, from July 20, 2004, is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2008 remand, the Board directed that the Veteran undergo VA examination with regard to all of her service connection claims.  The remand directed that the examiner must address whether each of these claimed disabilities was incurred in or aggravated during any period of active duty or active duty for training or was otherwise casually linked to any incident of service.  The examiner was asked to provide a rationale for the conclusion or indicate whether an opinion could not be reached without resorting to speculation.

In November 2010, the Veteran underwent VA examination that provided diagnoses for each of the Veteran's claimed disabilities.  The examiner concluded that all of the disabilities the Veteran mentioned happened on active duty but no rationale was provided.  In addition, the examiner noted that he had been the Veteran's commanding officer at Camp Smith.  Therefore, he should not have been given this case to complete.

Thereafter, the Veteran again underwent VA examination in December 2010.  However, evaluation of the Veteran's liver, hepatitis B, gallbladder, and eczema claims was not included.  In addition, no opinions were provided with regard to whether any of the claimed disabilities was related to service.  It appears that the examination was returned to the examiner later in December 2010 for opinions, but none is provided or associated with the claims file.

In a January 2011 memorandum, the AMC determined that continued development and request for a proper examination would be futile.  The AMC asserted that, on several occasions, the Veteran's case was sent to the VA medical center in Montrose to address the issues on appeal and for the examiner to provide additional information and a nexus opinion.  On each occasion, the examiner failed to properly address the documented deferrals.  Therefore, the AMC concluded that further development would be futile.

However, the Board disagrees.  The claims file reveals only one attempt to return the examination to the December 2010 examiner and that the Veteran's claims file was not sent with this request.  The Board finds that the AMC failed to properly complete the development required in the previous Board remand, to include scheduling the Veteran for another examination or submitting the examination report to a different examiner, if the previous examiner would not provide opinions.

Furthermore, the Board notes that the November 2010 VA examination report is inadequate because it was performed by the Veteran's former commanding officer, which is a conflict of interest, and the examiner provided no rationale for the conclusion given.

Once VA has afforded the Veteran an examination, it has a duty to ensure that the examination is adequate.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner that conducted the December 2010 VA general medical examination, who must address the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that any of the claimed disorders (a skin disease, to include eczema; ovarian disease, to include a ruptured left ovarian cyst, with or without menstrual irregularities; diabetes mellitus, a liver disorder, to include residuals of hepatitis B inoculations; gallbladder removal; bronchial asthma; chronic fatigue syndrome; headaches; and gastroesophageal reflux disease), if present, were incurred in or aggravated during any period of active duty or active duty for training or are otherwise causally linked to any incident of such service? 

The clinician is advised that aggravation for legal purposes is defined as a chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. 

The clinician is further advised that that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

The examiner is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reasoning for the inability to provide a conclusion.

If the examiner that conducted the November 2010 VA examination is not available or refuses to provide opinions, the Veteran's claims file should be submitted to another examiner to provide such an opinion or the Veteran should be scheduled for an additional examination to answer the above-referenced questions.

2.  Readjudicate the Veteran's claims for service connection for eczema, a ruptured left ovarian cyst, menstrual irregularities, diabetes mellitus, a liver disorder inclusive of residuals of hepatitis B inoculations, gallbladder removal, bronchial asthma, chronic fatigue syndrome, headaches, and gastroesophageal reflux disease, to include as applicable as due to an undiagnosed illness, based on all the evidence on file and all governing legal authority.  If any of the claims remain denied, issue a supplemental statement of the case as to those claims, allowing an appropriate time for response before returning the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


